 



EXHIBIT 10.1

AGREEMENT AND FIRST AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT

      This Agreement and First Amendment to Amended and Restated Credit
Agreement (this “Amendment”) dated effective as of March 31, 2005 among the
lenders (collectively, the “Lenders”) party to that certain Amended and Restated
Revolving Credit Agreement (the “Credit Agreement”) dated as of August 11, 2004
among the Lenders; JPMorgan Chase Bank, National Association (converted from
JPMorgan Chase Bank), as Administrative Agent; Bank of America, N.A., as
Syndication Agent, and Calyon New York Branch, Amegy Bank National Association
(formerly known as Southwest Bank of Texas, National Association), and Merrill
Lynch Capital Corporation, as Co-Documentation Agents; SERVICE CORPORATION
INTERNATIONAL (the “Borrower”), and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Administrative Agent (collectively, the “Administrative Agent”) for the
Lenders;

W I T N E S S E T H:

      WHEREAS, the Borrower, the Lenders and the Administrative Agent are
parties to the Credit Agreement;

      WHEREAS, the Borrower has requested an amendment to the Credit Agreement
pursuant to Section 1.04 of the Credit Agreement, to reflect the change in GAAP
(effective with the financial statements dated March 31, 2005 and the quarter
then ending, but with such change not to result in a restatement of the
Borrower’s financial statements of prior dates) to cause all preneed acquisition
costs to be expensed when incurred, rather than capitalized and amortized over
time; and

      WHEREAS, the Borrower, the Lenders and the Administrative Agent desire to
amend the Credit Agreement to correct certain cross-references contained
therein;

      NOW, THEREFORE, in consideration of the premises and the mutual
agreements, representations and warranties herein set forth, and for other good
and valuable consideration, the receipt and sufficiency of which are
acknowledged, the Borrower and the Lenders do hereby agree as follows:

      Section 1. The following definitions contained in Section 1.01 of the
Credit Agreement are hereby amended to provide as follows:

      “Consolidated EBITDA” means, for any period, Consolidated Net Income for
such period plus (a) without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of (i) Consolidated Interest
Expense for such period, (ii) consolidated income tax expense for such period,
(iii) all amounts attributable to depreciation and amortization for such period,
(iv) any losses attributable to the prepayment or repurchase of publicly traded
Indebtedness of the Borrower for such period, and (v) any extraordinary or
non-recurring non-cash charges for such period, and any recurring non-cash
charges of the sort described in Schedule 1.01(a) for such period; provided,
however, that cash expenditures in respect of charges referred to in this clause
(v) that are required to be paid shall be deducted in determining Consolidated
EBITDA for

 



--------------------------------------------------------------------------------



 



the period during which such expenditures are made, provided that those payments
made in connection with (A) the earn-out provisions set forth in the Los Parques
S.A. Stock Purchase and Transfer Agreement dated as of December 21, 1998 in an
amount not to exceed $51,700,000, and (B) in connection with escrowed funds in
an amount not to exceed $135,000,000 related to the Menorah Gardens litigation
matter and the ECI shareholder litigation matter shall not be deducted, plus
(b) the Preneed Adjustment, and minus (c) without duplication and to the extent
included in determining such Consolidated Net Income, (i) any extraordinary or
non-recurring non-cash gains for such period and (ii) any gains attributable to
the prepayment or repurchase of publicly traded Indebtedness of the Borrower for
such period, all determined on a consolidated basis in accordance with GAAP.
Upon the consummation of any acquisition by any Person of the assets or Equity
Interests of any other Person, or the Disposition by such Person of any of its
assets or the Disposition of its Equity Interests of any other Person, in each
case to the extent such acquisition or Disposition involves consideration having
a value equal to or greater than $20,000,000, the Consolidated EBITDA of such
Person shall be adjusted on a pro forma basis to include, in the case of an
acquisition, or exclude, in the case of a Disposition, the historical financial
results attributable to such Equity Interests or assets; such adjustment to be
made in a manner consistent with the regulations and practices of the United
States Securities and Exchange Commission (whether or not applicable).

      “Last Determined Minimum Net Worth” means the amount of the minimum Net
Worth as required pursuant to Section 6.15 and determined from the most recently
delivered compliance certificate delivered pursuant to Section 5.01(c). For
purposes of any calendar quarter ending after December 31, 2004, the Last
Determined Minimum Net Worth as of December 31, 2004 shall be $1,225,000,000.

      “Permitted Asset Disposition” means any Disposition (including any loss,
destruction or condemnation) of any property or asset of the Borrower, other
than Dispositions permitted under paragraphs (a) and (b) of Section 6.06.

      Section 2. Section 1.01 of the Credit Agreement is hereby amended to add
thereto the following definition:

      “Preneed Adjustment” means $17,500,000 for each calendar quarter,
commencing with the quarter ending March 31, 2005; that is, the Preneed
Adjustment to be used in the computation of Consolidated EBITDA for the four
consecutive calendar quarters ending on (a) March 31, 2005 is $17,500,000,
(b) June 30, 2005 is $35,000,000, (c) September 30, 2005 is $52,500,000 and
(d) December 31, 2005 and the end of each calendar quarter thereafter is
$70,000,000.

      Section 3. Section 6.06(c) of the Credit Agreement is hereby amended to
read in its entirety as follows:

-2-



--------------------------------------------------------------------------------



 



      (c) sales, transfers, leases and other dispositions of assets (other than
accounts receivable or inventory of Loan Parties) that are not permitted by any
other clause of this Section 6.06; provided that (i) the aggregate book value of
all assets sold, transferred or otherwise disposed of in reliance upon this
clause (c) shall not exceed 20% of the Consolidated Total Assets of the Borrower
and its Subsidiaries as of the Effective Date (plus any increase in the
Consolidated Total Assets resulting from Permitted Acquisitions of Subsidiaries
after the Effective Date, with each such increase to be measured as of the date
of such Permitted Acquisition) in the aggregate, (ii) all sales, transfers,
leases and other dispositions permitted pursuant to this clause (c) shall be
made for fair value and (iii) if any such sale, transfer, lease or other
disposition is made for aggregate consideration in excess of $20,000,000, such
sale, transfer, lease or other disposition shall be made for at least 80% cash
consideration provided the Borrower may sell only up to an aggregate of
$100,000,000 of such assets where the cash component is less than 80%.

      Section 4. Section 6.15 of the Credit Agreement is hereby amended to read
in its entirety as follows:

      The Borrower will not permit Net Worth at any time to be less than the sum
of (a) the amount of the Last Determined Minimum Net Worth, plus (b) 100% of the
proceeds received by the Borrower after December 31, 2004 from all shares,
rights to purchase, warrants, options, participations or other equivalents of
the Borrower’s equity, including all common stock and preferred stock, plus
(c) commencing with the quarter ending March 31, 2005, (i) if the Leverage Ratio
is equal to or greater than 3.00 to 1.00, 50% of Consolidated Net Income for the
most recently completed fiscal quarter, or (ii) if the Leverage Ratio is less
than 3.00 to 1.00, 25% of Consolidated Net Income for the most recently
completed fiscal quarter; provided that in no event will the Borrower permit its
Net Worth to be less than the sum of clauses (a) and (b) above.

      Section 5. Representations True; No Default. The Borrower represents and
warrants that the representations and warranties contained in Article III of the
Credit Agreement are true and correct in all material respects on and as of the
date hereof as though made on and as of such date. The Borrower hereby certifies
that no event has occurred and is continuing which constitutes a Default or n
Event of Default.

      Section 6. Ratification. Except as expressly amended hereby, the Credit
Agreement and the other Loan Documents shall remain in full force and effect.
The Credit Agreement, as hereby amended, and all rights and powers created
thereby or thereunder and under the other Loan Documents are in all respects
ratified and confirmed and remain in full force and effect.

      Section 7. Definitions and References. Any term used herein that is
defined in the Credit Agreement shall have the meaning therein ascribed to it.
The terms “Agreement” and “Credit Agreement” as used in the Credit Agreement,
the other Loan Documents or any other instrument, document or writing furnished
to the Administrative Agent or Lender by the

-3-



--------------------------------------------------------------------------------



 



Borrower and referring to the Credit Agreement shall mean the Credit Agreement
as hereby amended.

      Section 8. Effectiveness. This Amendment shall become effective upon its
execution and delivery by the Borrower and the Required Lenders. Delivery of an
executed counterpart of a signature page of this Amendment by telecopy shall be
effective as delivery of a manually executed counterpart of this Amendment.

      Section 9. Release. The Borrower hereby releases and forever discharges
the Administrative Agent, each Lender and their respective Affiliates,
employees, officers, directors, trustees, agents, attorneys, successors, assigns
and other representatives from any and all claims, demands, damages, actions,
cross-actions, causes of action, costs and expenses (including reasonable legal
expenses), of any kind or nature whatsoever, whether based on law or equity,
which any of said parties has held or may now or in the future own or hold,
whether known or unknown, for or because of any matter or thing done, omitted or
suffered to be done on or before the actual date upon which this Amendment is
signed by any of such parties (a) arising directly or indirectly out of the Loan
Documents, or any other documents, instruments or any other transactions
relating thereto and/or (b) relating directly or indirectly to all transactions
by and between the Borrower, any of its Subsidiaries, or their representatives
and the Administrative Agent and each Lender or any of their respective
directors, officers, agents, employees, attorneys or other representatives. Such
release, acquittal and discharge shall and does include, without limitation, any
claims of usury, fraud, duress, misrepresentation, lender liability, control,
exercise of remedies and all similar items and claims, which may, or could be,
asserted by any of the Borrower or the Material Subsidiaries. Such release shall
include a release of items, whether or not liability is strictly imposed by
statute and whether or not caused by the negligence of the party so released,
unless caused by the gross negligence or willful misconduct of said party.

      Section 10. Miscellaneous. This Amendment (a) is a Loan Document; (b) may
be executed in several counterparts, and by the parties hereto on separate
counterparts, and each counterpart, when so executed and delivered, shall
constitute an original agreement, and all such separate counterparts shall
constitute but one and the same agreement; and (c) together with the other Loan
Documents, embodies the entire agreement and understanding between the parties
with respect to the subject matter hereof and supersedes all prior agreements,
consents and understandings relating to such subject matter. The headings herein
shall be accorded no significance in interpreting this Amendment.

-4-



--------------------------------------------------------------------------------



 



      THE LOAN DOCUMENTS (INCLUDING THIS AMENDMENT) REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

      THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

      IN WITNESS WHEREOF, the Borrower, the Administrative Agent and the Lenders
have caused this Amendment to be signed by their respective duly authorized
officers, effective as of the date first above written.

         
 
  SERVICE CORPORATION
 
  INTERNATIONAL
 
       

  By:   Jeffrey E. Curtiss

       

  Name:   Jeffrey E. Curtiss

       

  Title:   Senior Vice President, Chief

       

      Financial Officer and Treasurer

       
 
       
 
  JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, converted from JPMorgan Chase Bank,
individually and as Administrative Agent
 
       

  By:   Robert L. Mendoza

       

  Name:   Robert L. Mendoza

       

  Title:   Vice President

       
 
       
 
  BANK OF AMERICA, N.A., individually and as Syndication Agent
 
       

  By:   Gary L. Mingle

       

  Name:   Gary L. Mingle

       

  Title:   Senior Vice President

       

[unnumbered signature page to Service Corporation International
Agreement and Amendment to Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



         
 
  CALYON NEW YORK BRANCH,
 
  individually and as Co-Documentation Agent
 
       

  By:   Phillipe Soustra

       

  Name:   Phillipe Soustra

       

  Title:   Executive Vice President

       
 
       

  By:   Attila Coach

       

  Name:   Attila Coach

       

  Title:   Managing Director

       
 
       
 
  AMEGY BANK NATIONAL ASSOCIATION, f/k/a Southwest Bank of Texas, N.A.,
individually and as Co-Documentation Agent
 
       

  By:   Preston Moore

       

  Name:   Preston Moore

       

  Title:   Senior Vice President

       
 
       
 
  MERRILL LYNCH CAPITAL CORPORATION, individually and as Co-Documentation Agent
 
       

  By:   Nancy E. Meadows

       

  Name:   Nancy E. Meadows

       

  Title:   Vice President

       
 
       
 
  HIBERNIA NATIONAL BANK
 
       

  By:   Michael G. Meiss

       

  Name:   Michael G. Meiss

       

  Title:   Senior Vice President

       

[unnumbered signature page to Service Corporation International
Agreement and Amendment to Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



         
 
  LEHMAN COMMERCIAL PAPER, INC.
 
       

  By:   V. Paul Arzouian

       

  Name:   V. Paul Arzouian

       

  Title:   Authorized Signatory

       
 
       
 
  SUMITOMO MITSUI BANKING CORPORATION, NEW YORK
 
       

  By:   David A. Buck

       

  Name:   David A. Buck

       

  Title:   Senior Vice President

       
 
       
 
  REGIONS BANK, f/k/a Union Planters Bank N.A.
 
       

  By:   Keith S. Page

       

  Name:   Keith S. Page

       

  Title:   Senior Vice President

       
 
       
 
  WACHOVIA BANK, NATIONAL ASSOCIATION
 
       

  By:   Ed Sacks

       

  Name:   Ed Sacks

       

  Title:   Vice President

       

[unnumbered signature page to Service Corporation International
Agreement and Amendment to Amended and Restated Credit Agreement]

 